                           UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF WEST VIRGINIA

                                          AT BECKLEY

TRAVIS R. NORWOOD,

               Plaintiff,

v.                                                            CIVIL ACTION NO 5:19-cv-604

MARVELL T. BYNUM,

               Defendant.

                            MEMORANDUM OPINION AND ORDER

               Pending is Defendant Marvell T. Bynum’s Motion to Dismiss [Doc. 15], filed

November 26, 2019. This action was previously referred to the Honorable Omar J. Aboulhosn,

United States Magistrate Judge, for submission of proposed findings and a recommendation

(“PF&R”). Magistrate Judge Aboulhosn filed his PF&R [Doc. 24] on January 10, 2020. Magistrate

Judge Aboulhosn recommended that the Court grant the motion and dismiss the action. Plaintiff

Travis R. Norwood filed objections [Doc. 25] on January 23, 2020, and Mr. Bynum opposed the

objections [Doc. 26] on January 29, 2020.

               The Court is required to “make a de novo determination of those portions of the

report or specified findings or recommendations to which objection is made.” 28 U.S.C. §

636(b)(1). Mr. Norwood objects to the Magistrate Judge’s recommendation that the two-year

statute of limitations contained in W. Va. Code § 55-2-12(b) not be tolled for alleged continuing

misconduct. Under the continuing misconduct doctrine, “the cause of action accrues at and the

statute of limitations begins to run from the date of the last injury or when the tortious overt acts

or omissions cease.” Smith v. Allred, No. 2:15-cv-06026, 2016 WL 1274593 at *11 (S.D. W. Va.

Mar. 31, 2016).
               In his objection, Mr. Norwood contends that his Complaint should be deemed

timely because he filed it after he was placed on administrative segregation because “only then did

[he] feel safe from [Mr. Bynum’s] threat[s]” [Doc. 25 at 6]. The only threats or misconduct alleged

by Mr. Norwood occurred on July 31, 2016, and December 9, 2016. But Mr. Norwood does not

allege or identify any continuing misconduct within two years of the filing of the Complaint. 1

Inasmuch as the action accrued on the date of the last injury or when the tortious over acts ceased,

the instant Complaint, filed August 19, 2019, is well outside the two-year limitations period.

               For these reasons, the Court OVERRULES Plaintiff’s objections [Doc. 25],

ADOPTS the PF&R [Doc. 24], GRANTS Defendant’s Motion to Dismiss [Doc. 15],

DISMISSES the Complaint [Doc. 2], DISMISSES this civil action, and DIRECTS the Clerk to

remove this matter from the Court’s docket.

               The Court directs the Clerk to transmit a copy of this Order to any counsel of

record and any unrepresented party herein.

                                                     ENTERED: March 6, 2020




1
       The only alleged incident within that operative time period occurred in the spring of 2019,
when a nonparty correctional officer allegedly asked if Mr. Norwood was angry that Mr. Bynum
put him in prison. Such an incident cannot plausibly serve to toll the statute of limitations under
the continuing misconduct doctrine.
                                                 2
